DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of Hale and Duckett III does not explicitly teach “image acquisition and processing circuitry that receives an indication from one or more of the interface elements to change an angle of view.”
In response, the examiner respectfully disagrees.  Hale teaches that when a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the ROI. The field control signal 220 is received by the image selecting circuitry 202, which generates a region of interest signal 216 in accordance with the field control signal 220. Preferably input 206 enables a user to select preset standard endoscopic viewing angles and instructs the image control circuitry to generate a field control signal in accordance with that selection. It is preferable that the input 206 enables the user to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.  col. 8, lines 4 – col. 9, line 17.

In response, the examiner respectfully disagrees. Hale teaches that as shown in FIG. 2C, image sensor 175 produces output signals 212 that correspond to the endoscopic image field. Image forming circuitry 200 receives the output signals and converts the signals in to image signals 214. Image signals 214 can be received by image selecting circuitry 202, which utilizes this signal to produce a region of interest signal 216. As discussed above, image selecting circuitry 202 forms ROI signal 216 by selecting the portions of the image signal 214 that correspond to the pixels of sensor 170 that surround a particular viewing angle within a given area. FIG. 2C also shows that the endoscopic system also comprises a user input 206, from which a user can select a region of interest viewing angle. When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the ROI. The field control signal 220 is received by the image selecting circuitry 202, which generates a region of interest signal 216 in accordance with the field control signal 220.  col. 8, lines 4 – col. 9, line 17.
Applicant argues that the combination of Hale and Duckett III does not explicitly teach “receives image data from the sub-array of pixels corresponding to the indicated angle of view.”
In response, the examiner respectfully disagrees.  Hale teaches that the endoscopic system further includes video processing circuitry 208 that converts the 
Applicant argues that the combination of Hale and Duckett III does not explicitly teach “generates an image from the imaging data for display on a display device.”
In response, the examiner respectfully disagrees.  Hale teaches that the endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing circuitry 208 receives image signal 214, the processing circuitry generates an all image video signal. When the video processing circuitry 208 receives ROI signal 214, the processing circuitry generates a region of interest video signal.  FIG. 4A shows an embodiment of the image generated by video signal 222 on display 210. Display 210 provides a video image 280 that includes a first frame depicting the region of interest image 180 for a selected viewing angle, in this case 45 degrees, and a second frame that displays the all image video signal 270. It is preferable that the all image video signal 270 also include indicia 185 that show the location of the region of interest image 180 relative to overall field of view. Video image 280 is beneficial because in most surgical situations it is useful for the surgeon to have the largest view of the entire field possible. However, as discussed below, very large fields of view can be subject to significant distortion and are not always optimal to use for surgical visualization. When a large field 270 is coupled with a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 18-31 of copending Application No. 16/445101 (“App 101”) in view of Hale et al. (US 8,771,177 B2).
Consider application claim 1, claim 1 of App 101 discloses a system comprising: a scope including a prism located at a distal end of the scope; a hand piece; an imaging sensor, the imaging sensor including an array of pixels; interface elements which, when actuated, cause an angle of view provided by the prism to be changed in an image readout frame; and image acquisition and processing circuitry that receives an indication from one or more of the interface elements to change an angle of view provided by the prism; wherein the image acquisition and processing circuitry identifies 
However, the claims of App 101 does not explicitly teach a lens.
Hale teaches a lens (col. 6, line 50-52.  Wide-angle lens system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wide-angle lens system because such incorporation would increase the field of view.  Col. 6, line 53-col. 7, line 15.
Consider application claim 2, Hale teaches the lens is a 125 degree – 180 degree lens (col. 6, lines 45-59.  The optical center 160 is angularly offset from the longitudinal axis of the endoscope and covers a viewing range 130 of 160 degrees from -45 to +115 degrees relative to the longitudinal axis.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wide-angle lens system because such incorporation would increase the field of view.  Col. 6, line 53-col. 7, line 15.
Consider application claim 3, claim 3 of App 101 discloses the system, wherein the angle of view may be changed to a 30 degree angle of view.  
Claim 3 of App 101 discloses all the limitations of the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 4, claim 4 of App 101 discloses the system, wherein the angle of view may be changed to a 70 degree angle of view.  
Claim 4 of App 101 discloses all the limitations of the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 6, claim 6 of App 101 discloses the system, wherein when the angle of view provided by the prism is changed to a second angle of view, the image acquisition and processing circuitry identifies a second sub-array of pixels in the array of pixels that corresponds to the second angle of view and receives imaging data from the second sub-array of pixels corresponding to the second angle of view and generates an image from the imaging data for display on a display device.
Claim 6 of App 101 discloses all the limitations of the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 7, Hale teaches the angle of view is digitally rotatable in response to activation of one of the interface elements (input 206 enables a user to rotate an image formed within a ROI. In such an embodiment, input 206 can provide a selection 218 to image control circuitry 204 to generate a field control signal 220 that instructs image selecting circuitry 202 to rotate the image produced by the region of interest signal 216 about the viewing angle axis.  Col. 9, lines 1-6.  See also col. 5, lines 13-19 and col. 8, line 4 – col. 9, line 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wide-angle lens system because such incorporation would increase the field of view.  Col. 6, line 53-col. 7, line 15.
Consider application claim 8, claim 8 of App 101 discloses the system, the sub-array of pixels corresponds to the indicated angle of view for the prism at a first position.
Claim 8 of App 101 discloses all the limitations of the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 9, claim 9 of App 101 discloses the system, wherein the image acquisition and processing circuitry detects that the prism has been rotated from a first position to a second position and, in response, identifies a second sub-array of pixels in the array of pixels and receives imaging data from the second sub-array of pixels corresponding to the indicated angle of view for the prism at the second position and generates an image from the imaging data for display on a display device.
Claim 9 of App 101 discloses all the limitations of the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 10, claim 10 of App 101 discloses the system, further comprising a notch which is displayed on a display device along with information retrieved from the imaging sensor.
Claim 10 of App 101 discloses all the limitations of the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 11, claim 11 of App 101 discloses a scope, comprising: a prism disposed in a distal tip of the scope; a hand piece; an imaging sensor, the imaging sensor including an array of pixels; interface elements which, when actuated, cause an angle of view provided by the prism to be changed in an single image readout frame; and image acquisition and processing circuitry that receives an 
Hale teaches a lens (col. 6, line 50-52.  Wide-angle lens system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wide-angle lens system because such incorporation would increase the field of view.  Col. 6, line 53-col. 7, line 15.
Consider application claim 12, Hale teaches the lens is a 125 degree – 180 degree lens (col. 6, lines 45-59.  The optical center 160 is angularly offset from the longitudinal axis of the endoscope and covers a viewing range 130 of 160 degrees from -45 to +115 degrees relative to the longitudinal axis.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wide-angle lens system because such incorporation would increase the field of view.  Col. 6, line 53-col. 7, line 15.
Consider application claim 13, Hale teaches the angle of view is 0 degree (col. 7, line 47 – col. 8, line 30.  Specific regions ofinterest (ROis) at 0, 30, 45 and 70 degrees which can be selected by a user over a range…  The user input enables the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wide-angle lens system because such incorporation would increase the field of view.  Col. 6, line 53-col. 7, line 15.
Consider application claim 14, claim 14 of App 101 discloses the scope, wherein the angle of view is 30 degree.
Claim 14 of App 101 discloses all the limitations of the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 15, claim 15 of App 101 discloses the scope, wherein the angle of view is 70 degree.
Claim 15 of App 101 discloses all the limitations of the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 16, the combination of App 101 and Hale teaches the scope, wherein the image acquisition and processing circuitry identifies a sub-array of pixels within the that corresponds to a 50 degree angle of view and receives imaging data from the sub-array of pixels corresponding to the 50 degree angle of view and generates an image from the imaging data for display on a display device (Hale teaches the user is able to select ROI that is less than the image surface area.  Col. 7, line 47 – col. 8, line 30 of Hale.  The combination teaches the user is able to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.  When a user selects a region of 
Consider application claim 17, The combination of App 101 and Hale teaches the image acquisition and processing circuitry detects a rotation of the prism from a first position to a second position and, in response, identifies a second sub-array of pixels in the array of pixels and receives imaging data from the second sub-array of pixels corresponding to the 500 angle of view for the prism at the second position and generates an image from the imaging data for display on a display device (Hale teaches the user is able to select ROI that is less than the image surface area.  Col. 7, line 47 – col. 8, line 30 of Hale.  The combination teaches the user is able to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.  When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the ROI. The field control signal 220 is received by the image selecting circuitry 202, which generates a region of interest signal 216 in accordance with the field control signal 220. Input 206 also provides a user with a nudge, or progressive adjustment, capabilities. In such an embodiment, input 206 can provide a selection 218 that incrementally alters the ROI such that the user can see a portion of a cavity just outside the field of view for the viewing angle. In one aspect, the input can provide a selection 218 that incrementally adjusts the viewing angle in the longitudinal direction above or below the current viewing angle, shifting the pixels selected to form the ROI signal.  Alternatively, the input can provide a selection 218 that incrementally expands the area of the ROI in one longitudinal direction by incorporating additional pixels that reside in that direction in to the ROI signal. Another alternative is to for the input to provide a selection 218 incrementally expands the area of the ROI in both longitudinal directions by incorporating pixels that longitudinally reside above the original area of the ROI and incorporating these pixels into the ROI signal. Giving a user the ability to nudge enables the user to look slightly beyond what is currently shown in the ROI.  Col. 8, lines 16-50 of Hale.).
Consider application claim 18, claim 18 of App 101 discloses the image acquisition and processing circuitry identifies a sub-array of pixels within the array of pixels that corresponds to a 30 degree angle of view and receives imaging data from the sub-array of pixels corresponding to the 30 degree angle of view and generates an image from the imaging data for display on a display device.
Claim 18 of App 101 discloses all the limitations of the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 19, claim 19 of App 101 discloses the image acquisition and processing circuitry detects a rotation of the prism from a first position to a second position and, in response, identifies a second sub-array of pixels in the array of pixels and receives imaging data from the second sub-array of pixels corresponding to the 30 degree angle of view for the prism at the second position and generates an image from the imaging data for display on a display device.
Claim 19 of App 101 discloses all the limitations of the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 20, claim 20 of App 101 discloses the image acquisition and processing circuitry identifies a sub-array of pixels within the array of pixels that corresponds to a 70 degree angle of view and receives imaging data from the sub-array of pixels corresponding to the 70 degree angle of view and generates an image from the imaging data for display on a display device.
Claim 20 of App 101 discloses all the limitations of the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 21, claim 21 of App 101 discloses the image acquisition and processing circuitry detects a rotation of the prism from a first position to a second position and, in response, identifies a second sub-array of pixels in the array of pixels and receives imaging data from the second sub-array of pixels corresponding to the 70 degree angle of view for the prism at the second position and generates an image from the imaging data for display on a display device.
Claim 21 of App 101 discloses all the limitations of the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 22, claim 22 of App 101 discloses a method, comprising providing a scope having a prism in a distal tip of the scope and having one or more interface elements; receiving an indication, by a processor and from one or more of the one or more interface elements, to change an angle of view provided by the prism in the distal tip of the scope; identifying, by a processor, a sub-array of pixels in the array of pixels that corresponds to the indicated angle of view; receiving, by the processor, imaging data from only the sub-array of pixels corresponding to the indicated angle of view; and generating an image from the image data for display on a display device.
However, the claims of App 101 does not explicitly teach a lens.
Hale teaches a lens (col. 6, line 50-52.  Wide-angle lens system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wide-angle lens system because such incorporation would increase the field of view.  Col. 6, line 53-col. 7, line 15.
Consider application claim 23, claim 23 of App 101 discloses the method, further comprising exposing the sub-array of pixels corresponding to the indicated angle of view.
Claim 23 of App 101 discloses all the limitations of the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 24, claim 24 of App 101 discloses the method, wherein the array of pixels provides a 4K imaging sensor.
Claim 24 of App 101 discloses all the limitations of the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 25, Hale teaches the angle of view is changed from 0 degree to 30 degree (col. 7, line 47 – col. 8, line 30.  The combination further teaches the user is able to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.  When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the ROI. The field control signal 220 is received by the image selecting circuitry 202, which generates a region of interest signal 216 in accordance with the field control signal 220. Input 206 also provides a user with a nudge, or progressive adjustment, capabilities. In such an embodiment, input 206 can provide a selection 218 that incrementally alters the ROI such that the user can see a portion of a cavity just outside the field of view for the viewing angle. In one aspect, the input can provide a selection 218 that incrementally adjusts the viewing angle in the longitudinal direction above or below the current viewing angle, shifting the pixels 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wide-angle lens system because such incorporation would increase the field of view.  Col. 6, line 53-col. 7, line 15.
Consider application claim 26, Hale teaches the angle of view is changed from 0 degree to 70 degree (col. 7, line 47 – col. 8, line 30.  The combination further teaches the user is able to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.  When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the ROI. The field control signal 220 is received by the image selecting circuitry 202, which generates a region of interest signal 216 in accordance with the field control signal 220. Input 206 also provides a user with a nudge, or progressive adjustment, capabilities. In such an embodiment, input 206 can provide a selection 218 that incrementally alters the ROI such that the user can see a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wide-angle lens system because such incorporation would increase the field of view.  Col. 6, line 53-col. 7, line 15.
Consider application claim 27, claim 27 of App 101 discloses the method, wherein the angle of view is changed from 30 degree to 70 degree.
Claim 27 of App 101 discloses all the limitations of the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 28, Hale teaches the angle of view is changed from 30 degree to 0 degree (col. 7, line 47 – col. 8, line 30.  The combination further teaches the user is able to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.  When a user selects a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wide-angle lens system because such incorporation would increase the field of view.  Col. 6, line 53-col. 7, line 15.
Consider application claim 29, Hale teaches the angle of view is changed from 70 degree to 0 degree (col. 7, line 47 – col. 8, line 30.  The combination further teaches the user is able to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.  When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the ROI. The field control signal 220 is received by the image selecting circuitry 202, which generates a region of interest signal 216 in accordance with the field control signal 220. Input 206 also provides a user with a nudge, or progressive adjustment, capabilities. In such an embodiment, input 206 can provide a selection 218 that incrementally alters the ROI such that the user can see a portion of a cavity just outside the field of view for the viewing angle. In one aspect, the input can provide a selection 218 that incrementally adjusts the viewing angle in the longitudinal direction above or below the current viewing angle, shifting the pixels selected to form the ROI signal.  Alternatively, the input can provide a selection 218 that incrementally expands the area of the ROI in one longitudinal direction by incorporating additional pixels that reside in that direction in to the ROI signal. Another alternative is to for the input to provide a selection 218 incrementally expands the area of the ROI in both longitudinal directions by incorporating pixels that longitudinally reside above the original area of the ROI and incorporating these pixels into the ROI signal. Giving a user the ability to nudge enables the user to look slightly beyond what is currently shown in the ROI.  Col. 8, lines 16-50 of Hale.).

Consider application claim 30, claim 30 of App 101 discloses the method, wherein the angle of view is changed from 70 degree to 30 degree.
Claim 30 of App 101 discloses all the limitations of the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 31, claim 31 of App 101 discloses the method, further comprising: receiving, by a processor, an indication of rotation of the prism in the distal tip of the scope from a first position to a second position and, in response, identifying, by a processor, a second sub-array of pixels in the array of pixels corresponding to the indicated angle of view for the prism at the second position; receiving imaging data from the second sub-array of pixels corresponding to the indicated angle of view for the prism at the second position; and generating an image from the imaging data for display on a display device.
Claim 31 of App 101 discloses all the limitations of the application claim.  Thus, non-statutory double patenting applies. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-23 and 25-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hale et al. (US 8,771,177 B2).
Consider claim 1, Hale teaches a system comprising: a scope including a lens (col. 6, lines 43-52. FIG. 2A, depicts a distal tip 10 of an endoscope with a longitudinal axis 60, a viewing window 70, a wide-angle lens system 165 with optical center 160 and a transmission system 150. The distal tip 10 of the endoscope is flexible and has shape-changing advantages. The flexibility of distal tip 10 is shown in broken line form indicating that the distal tip is flexible. Moreover, solid state imager 155 is shown in FIG. 2A. Wide-angle lens system 165 is shown being located distally to the solid state imager 155 col. 11, lines 50-53.  Fig. 6.  Endoscope having a wide angle lens system that has an optical axis that is not angularly offset from a longitudinal axis of the endoscope.  col. 11, lines 50-53.  Fig. 6.  Endoscope having a wide angle lens system that has an optical axis that is not angularly offset from a longitudinal axis of the endoscope); a hand piece (col. 4, line 18.  A handle coupled to the proximal end of the shaft); an imaging sensor, the image sensor including an array of pixels (col. 4, line 20.  A solid state imager.  Col. 7, lines 20-22.  Image surface area is formed by a plurality of pixels); interface elements which, when actuated, cause an angle of view provided through the lens to be changed in a single image readout frame (col. 8, line 4 – col. 9, line 9.  Image selecting circuitry 202 forms ROI signal 216 by selecting the portions of the image signal 214 that correspond to the pixels of sensor 170 that surround a particular viewing angle within a given area. FIG. 2C also shows that the endoscopic system also a user input 206, from which a user can select a region of interest viewing angle. When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the ROI. The field control signal 220 is received by the image selecting circuitry 202, which generates a region of interest signal 216 in accordance with the field control signal.  Preferably input 206 enables a user to select preset standard endoscopic viewing angles and instructs the image control circuitry to generate a field control signal in accordance with that selection. It is preferable that the input 206 enables the user to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.), and image acquisition and processing circuitry that receives an indication from one or more of the interface elements to change an angle of view (When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the ROI. The field control signal 220 is received by the image selecting circuitry 202, which generates a region of interest signal 216 in accordance with the field control signal 220. Preferably input 206 enables a user to select preset standard endoscopic viewing angles and instructs the image control circuitry to generate a field control signal in accordance with that selection. It is preferable that the input 206 enables the user to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.  col. 8, lines 4 – col. 9, line 17); wherein the image acquisition and processing circuitry identifies a sub-array of pixels in the array of pixels that corresponds to the indicated angle of view (As shown in FIG. 2C, image sensor 175 produces output signals 212 that correspond to the endoscopic image field. Image forming circuitry 200 receives the output signals and converts the signals in to image signals 214. Image signals 214 can be received by image selecting circuitry 202, which utilizes this signal to produce a region of interest signal 216. As discussed above, image selecting circuitry 202 forms ROI signal 216 by selecting the portions of the image signal 214 that correspond to the pixels of sensor 170 that surround a particular viewing angle within a given area. FIG. 2C also shows that the endoscopic system also comprises a user input 206, from which a user can select a region of interest viewing angle. When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the ROI. The field control signal 220 is received by the image selecting circuitry 202, which generates a region of interest signal 216 in accordance with the field control signal 220.  col. 8, lines 4 – col. 9, line 17) and receives image data from the sub-array of pixels corresponding to the indicated angle of view (The endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing circuitry 208 receives image signal 214, the processing circuitry generates an all image video signal. When the video processing circuitry 208 receives ROI signal 214, the processing circuitry generates a region of interest video signal.  col. 8, lines 4 – col. 9, line 17) and generates an image from the imaging data for display on a display device (The 
Consider claim 2, Hale teaches the lens is a 125 degree – 180 degree lens (col. 6, lines 45-59.  The optical center 160 is angularly offset from the longitudinal axis 
Consider claim 3, Hale teaches the angle of view may be changed to a 30 degree angle of view (col. 7, line 47 – col. 8, line 3.  Specific regions ofinterest (ROis) at 0, 30, 45 and 70 degrees which can be selected by a user over a range…  The user input enables the user to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope).
Consider claim 4, Hale teaches the angle of view may be changed to a 70 angle of view (col. 7, line 47 – col. 8, line 3.  Specific regions ofinterest (ROis) at 0, 30, 45 and 70 degrees which can be selected by a user over a range.  The user input enables the user to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope).
Consider claim 6, Hale teaches when the angle of view is changed to a second angle of view, the image acquisition and processing circuitry identifies a second sub-array of pixels in the array of pixels that corresponds to the second angle of view (As shown in FIG. 2C, image sensor 175 produces output signals 212 that correspond to the endoscopic image field. Image forming circuitry 200 receives the output signals and converts the signals in to image signals 214. Image signals 214 can be received by image selecting circuitry 202, which utilizes this signal to produce a region of interest signal 216. As discussed above, image selecting circuitry 202 forms ROI signal 216 by selecting the portions of the image signal 214 that correspond to the pixels of sensor 170 that surround a particular viewing angle within a given area. FIG. 2C also shows that the endoscopic system also comprises a user input 206, from which and receives imaging data from the second sub-array of pixels corresponding to the second angle of view (The endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing circuitry 208 receives image signal 214, the processing circuitry generates an all image video signal. When the video processing circuitry 208 receives ROI signal 214, the processing circuitry generates a region of interest video signal.  col. 8, lines 4 – col. 9, line 17) and generates an image from the imaging data for display on a display device (The endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing circuitry 208 receives image signal 214, the processing circuitry generates an all image video signal. When the video processing circuitry 208 receives ROI signal 214, the processing circuitry generates a region of interest video signal.  FIG. 4A shows an embodiment of the image generated by video signal 222 on display 210. Display 210 provides a video image 280 that includes a first frame depicting the region of interest image 180 for a selected viewing angle, in this case 45 degrees, and a second frame 
Consider claim 7, Hale teaches the angle of view is digitally rotatable in response to activation of one of the interface elements (input 206 enables a user to rotate an image formed within a ROI. In such an embodiment, input 206 can provide a selection 218 to image control circuitry 204 to generate a field control signal 220 that instructs image selecting circuitry 202 to rotate the image produced by the region of interest signal 216 about the viewing angle axis.  Col. 9, lines 1-6.  See also col. 5, lines 13-19 and col. 8, line 4 – col. 9, line 9).
Consider claim 8, Hale teaches system, wherein the sub-array of pixels corresponds to the indicated angle of view for the angle of view at a first position (FIG. 2b also depicts specific regions of interest (ROis) at 0, 30, 45 and 70 degrees which can be selected by a user over a range 190 and is discussed in more detail below. A region of interest is an image area formed on image surface area 170 that is a 
Consider claim 9, Hale teaches the image acquisition and processing circuitry detects that the angle of view has been rotated from a first position to a second position (input 206 enables a user to rotate an image formed within a ROI. In such an embodiment, input 206 can provide a selection 218 to image control circuitry 204 to generate a field control signal 220 that instructs image selecting circuitry 202 to rotate the image produced by the region of interest signal 216 about the viewing angle axis. This embodiment enables a user to electronically correct the orientation of an endoscopic image in order to overcome any problems associated with disorientation.  Col. 9, lines 1-10) and, in response, identifies a second sub-array of pixels in the array of pixels (As shown in FIG. 2C, image sensor 175 produces output signals 212 that correspond to the endoscopic image field. Image forming circuitry 200 receives the output signals and converts the signals in to image signals 214. Image signals 214 can be received by image selecting circuitry 202, which utilizes this signal to produce a region of interest signal 216. As discussed above, image selecting circuitry 202 forms ROI signal 216 by selecting the portions of the image signal 214 that correspond to the pixels of sensor 170 that surround a particular viewing angle within a given area. FIG. 2C also shows that the endoscopic system also comprises a user input 206, from which a user can select a region of interest viewing angle. When a user selects a region of and receives imaging data from the second sub-array of pixels corresponding to the indicated angle of view at the second position (The endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing circuitry 208 receives image signal 214, the processing circuitry generates an all image video signal. When the video processing circuitry 208 receives ROI signal 214, the processing circuitry generates a region of interest video signal.  col. 8, lines 4 – col. 9, line 17) and generates an image from the imaging data for display on a display device (The endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing circuitry 208 receives image signal 214, the processing circuitry generates an all image video signal. When the video processing circuitry 208 receives ROI signal 214, the processing circuitry generates a region of interest video signal.  FIG. 4A shows an embodiment of the image generated by video signal 222 on display 210. Display 210 provides a video image 280 that includes a first frame depicting the region of interest image 180 for a selected viewing angle, in this case 45 degrees, and a second frame that displays the all image video signal 270. It is preferable that the all 
Consider claim 10, Hale teaches a notch which is displayed on a display device along with information retrieved from the imaging sensor (col. 7, lines 16-46, col. 9, lines 10-37, Fig. 2, and Fig. 4A.  The all image video signal 270 also include indicia 185 that show the location of the region of interest image 180 relative to overall field of view).
Consider claim 11, Hale teaches a scope (col. 6, lines 43-52.  An endoscope), comprising a lens (col. 6, lines 43-52. FIG. 2A, depicts a distal tip 10 of an endoscope with a longitudinal axis 60, a viewing window 70, a wide-angle lens system 165 with optical center 160 and a transmission system 150. The distal tip 10 of the endoscope is flexible and has shape-changing advantages. The flexibility of distal tip 10 is shown in broken line form indicating that the distal tip is flexible. Moreover, solid state imager 155 is shown in FIG. 2A. Wide-angle lens system 165 is shown being located distally to the solid state imager 155 col. 11, lines 50-53.  Fig. 6.  Endoscope having a wide angle lens ; a hand piece (col. 4, line 18.  A handle coupled to the proximal end of the shaft); an imaging sensor, the imaging sensor including an array of pixels (col. 4, line 20 and col. 6, lines 43-52.  A solid state imager.  Col. 7, lines 20-22.  Image surface area is formed by a plurality of pixels); interface elements which, when actuated, cause an angle of view to be changed in a single image readout frame (col. 8, line 4 – col. 9, line 9.  Image selecting circuitry 202 forms ROI signal 216 by selecting the portions of the image signal 214 that correspond to the pixels of sensor 170 that surround a particular viewing angle within a given area. FIG. 2C also shows that the endoscopic system also comprises a user input 206, from which a user can select a region of interest viewing angle. When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the ROI. The field control signal 220 is received by the image selecting circuitry 202, which generates a region of interest signal 216 in accordance with the field control signal.  Preferably input 206 enables a user to select preset standard endoscopic viewing angles and instructs the image control circuitry to generate a field control signal in accordance with that selection. It is preferable that the input 206 enables the user to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.); and image acquisition and processing circuitry that receives an indication from one or more of the interface elements to change an angle of view (When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received ; wherein the image acquisition and processing circuitry identifies a sub-array of pixels in the array of pixels that corresponds to the indicated angle of view (As shown in FIG. 2C, image sensor 175 produces output signals 212 that correspond to the endoscopic image field. Image forming circuitry 200 receives the output signals and converts the signals in to image signals 214. Image signals 214 can be received by image selecting circuitry 202, which utilizes this signal to produce a region of interest signal 216. As discussed above, image selecting circuitry 202 forms ROI signal 216 by selecting the portions of the image signal 214 that correspond to the pixels of sensor 170 that surround a particular viewing angle within a given area. FIG. 2C also shows that the endoscopic system also comprises a user input 206, from which a user can select a region of interest viewing angle. When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the ROI. The field control signal 220 is received by the image selecting circuitry 202, which generates a region of interest signal 216 in accordance and receives image data from the sub-array of pixels corresponding to the indicated angle of view (The endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing circuitry 208 receives image signal 214, the processing circuitry generates an all image video signal. When the video processing circuitry 208 receives ROI signal 214, the processing circuitry generates a region of interest video signal.  col. 8, lines 4 – col. 9, line 17) and generates an image from the imaging data for display on a display device (The endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing circuitry 208 receives image signal 214, the processing circuitry generates an all image video signal. When the video processing circuitry 208 receives ROI signal 214, the processing circuitry generates a region of interest video signal.  FIG. 4A shows an embodiment of the image generated by video signal 222 on display 210. Display 210 provides a video image 280 that includes a first frame depicting the region of interest image 180 for a selected viewing angle, in this case 45 degrees, and a second frame that displays the all image video signal 270. It is preferable that the all image video signal 270 also include indicia 185 that show the location of the region of interest image 180 relative to overall field of view. Video image 280 is beneficial because in most surgical situations it is useful for the surgeon to have the largest view of the entire field possible. However, as discussed below, very large fields of view can be subject to significant distortion and are not 
Consider claim 12, Hale teaches the lens is a 125 degree – 180 degree lens (col. 6, lines 45-59.  The optical center 160 is angularly offset from the longitudinal axis of the endoscope and covers a viewing range 130 of 160 degrees from -45 to +115 degrees relative to the longitudinal axis.).
Consider claim 13, Hale teaches the angle of view is 0 degree (col. 7, line 47 – col. 8, line 30.  Specific regions ofinterest (ROis) at 0, 30, 45 and 70 degrees which can be selected by a user over a range…  The user input enables the user to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope).
Consider claim 14, Hale teaches the angle of view is 30 degree (col. 7, line 47 – col. 8, line 30.  Specific regions ofinterest (ROis) at 0, 30, 45 and 70 degrees which can be selected by a user over a range…  The user input enables the user to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope).
Consider claim 15, Hale teaches the angle of view is 70 degree (col. 7, line 47 – col. 8, line 30.  Specific regions of interest (ROis) at 0, 30, 45 and 70 degrees which can be selected by a user over a range…  The user input enables the user to select 
Consider claim 16, Hale teaches the scope, wherein the image acquisition and processing circuitry identifies a sub-array of pixels within the array of pixels that corresponds to a 0 degree angle of view (col. 7, line 47 – col. 8, line 30.  Specific regions of interest (ROis) at 0, 30, 45 and 70 degrees which can be selected by a user over a range…  The user input enables the user to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.  As shown in FIG. 2C, image sensor 175 produces output signals 212 that correspond to the endoscopic image field. Image forming circuitry 200 receives the output signals and converts the signals in to image signals 214. Image signals 214 can be received by image selecting circuitry 202, which utilizes this signal to produce a region of interest signal 216. As discussed above, image selecting circuitry 202 forms ROI signal 216 by selecting the portions of the image signal 214 that correspond to the pixels of sensor 170 that surround a particular viewing angle within a given area. FIG. 2C also shows that the endoscopic system also comprises a user input 206, from which a user can select a region of interest viewing angle. When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the ROI. The field control signal 220 is received by the image selecting circuitry 202, which generates a region of interest signal 216 in accordance with the field control signal 220.  col. 8, lines 4 – col. 9, line 17) and receives imaging data from the sub-array of pixels corresponding to the 0 degree angle of view (The endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing circuitry 208 receives image signal 214, the processing circuitry generates an all image video signal. When the video processing circuitry 208 receives ROI signal 214, the processing circuitry generates a region of interest video signal.  col. 8, lines 4 – col. 9, line 17) and generates an image from the imaging data for display on a display device (The endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing circuitry 208 receives image signal 214, the processing circuitry generates an all image video signal. When the video processing circuitry 208 receives ROI signal 214, the processing circuitry generates a region of interest video signal.  FIG. 4A shows an embodiment of the image generated by video signal 222 on display 210. Display 210 provides a video image 280 that includes a first frame depicting the region of interest image 180 for a selected viewing angle, in this case 45 degrees, and a second frame that displays the all image video signal 270. It is preferable that the all image video signal 270 also include indicia 185 that show the location of the region of interest image 180 relative to overall field of view. Video image 280 is beneficial because in most surgical situations it is useful for the surgeon to have the largest view of the entire field possible. However, as discussed below, very large fields of view can be subject to significant distortion and are not always optimal to use for surgical visualization. When a large field 270 is coupled with a local view 180 associated with a ROI, it becomes useful because it helps 
Consider claim 17, Hale teaches the image acquisition and processing circuitry detects rotation of the angle of view from a first position to a second position (input 206 enables a user to rotate an image formed within a ROI. In such an embodiment, input 206 can provide a selection 218 to image control circuitry 204 to generate a field control signal 220 that instructs image selecting circuitry 202 to rotate the image produced by the region of interest signal 216 about the viewing angle axis. This embodiment enables a user to electronically correct the orientation of an endoscopic image in order to overcome any problems associated with disorientation.  Col. 9, lines 1-10) and, in response, identifies a second sub-array of pixels in the array of pixels (col. 7, line 47 – col. 8, line 30.  Specific regions of interest (ROis) at 0, 30, 45 and 70 degrees which can be selected by a user over a range…  The user input enables the user to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.  As shown in FIG. 2C, image sensor 175 produces output signals 212 that correspond to the endoscopic image field. Image forming circuitry 200 receives the output signals and converts the signals in to image signals 214. Image signals 214 can be received by image selecting circuitry 202, which utilizes this signal to produce a region of interest signal 216. As discussed above, image selecting circuitry 202 forms ROI signal 216 by selecting the portions of the image signal 214 that correspond to the pixels of sensor 170 that surround a particular viewing and receives imaging data from the second sub-array of pixels corresponding to the 50 degree angle of view at the second position (The endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing circuitry 208 receives image signal 214, the processing circuitry generates an all image video signal. When the video processing circuitry 208 receives ROI signal 214, the processing circuitry generates a region of interest video signal.  col. 8, lines 4 – col. 9, line 17) and generates an image from the imaging data for display on a display device (The endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing circuitry 208 receives image signal 214, the processing circuitry generates an all image video signal. When the video processing circuitry 208 receives ROI signal 214, the processing circuitry generates a region of interest video signal.  FIG. 4A shows an embodiment of the image generated by video signal 222 on display 210. Display 210 provides a video image 280 
Consider claim 18, Hale teaches the image acquisition and processing circuitry identifies a sub-array of pixels within the array of pixels that corresponds to a 30 degree angle of view (col. 7, line 47 – col. 8, line 30.  Specific regions of interest (ROis) at 0, 30, 45 and 70 degrees which can be selected by a user over a range…  The user input enables the user to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.  As shown in FIG. 2C, image sensor 175 produces output signals 212 that correspond to the endoscopic image field. Image forming circuitry 200 receives the output signals and converts the signals in to image signals 214. Image signals 214 can be received by image selecting circuitry 202, which utilizes this signal to produce a region of interest and receives imaging data from the second sub-array of pixels corresponding to the 30 degree angle of view (The endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing circuitry 208 receives image signal 214, the processing circuitry generates an all image video signal. When the video processing circuitry 208 receives ROI signal 214, the processing circuitry generates a region of interest video signal.  col. 8, lines 4 – col. 9, line 17) and generates an image from the imaging data for display on a display device (The endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing circuitry 208 receives image signal 214, the processing circuitry generates an all image video signal. When the video processing circuitry 208 receives ROI signal 214, the processing circuitry 
Consider claim 19, Hale teaches the image acquisition and processing circuitry detects rotation of the angle of view from a first position to a second position (input 206 enables a user to rotate an image formed within a ROI. In such an embodiment, input 206 can provide a selection 218 to image control circuitry 204 to generate a field control signal 220 that instructs image selecting circuitry 202 to rotate the image produced by the region of interest signal 216 about the viewing angle axis. This embodiment enables a user to electronically correct the orientation of an endoscopic image in order to overcome any problems associated with disorientation.  and, in response, identifies a second sub-array of pixels in the array of pixels (col. 7, line 47 – col. 8, line 30.  Specific regions of interest (ROis) at 0, 30, 45 and 70 degrees which can be selected by a user over a range…  The user input enables the user to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.  As shown in FIG. 2C, image sensor 175 produces output signals 212 that correspond to the endoscopic image field. Image forming circuitry 200 receives the output signals and converts the signals in to image signals 214. Image signals 214 can be received by image selecting circuitry 202, which utilizes this signal to produce a region of interest signal 216. As discussed above, image selecting circuitry 202 forms ROI signal 216 by selecting the portions of the image signal 214 that correspond to the pixels of sensor 170 that surround a particular viewing angle within a given area. FIG. 2C also shows that the endoscopic system also comprises a user input 206, from which a user can select a region of interest viewing angle. When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the ROI. The field control signal 220 is received by the image selecting circuitry 202, which generates a region of interest signal 216 in accordance with the field control signal 220.  col. 8, lines 4 – col. 9, line 17) and receives imaging data from the second sub-array of pixels corresponding to the 30 degree angle of view at the second position (The endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing circuitry 208 receives  and generates an image from the imaging data for display on a display device (The endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing circuitry 208 receives image signal 214, the processing circuitry generates an all image video signal. When the video processing circuitry 208 receives ROI signal 214, the processing circuitry generates a region of interest video signal.  FIG. 4A shows an embodiment of the image generated by video signal 222 on display 210. Display 210 provides a video image 280 that includes a first frame depicting the region of interest image 180 for a selected viewing angle, in this case 45 degrees, and a second frame that displays the all image video signal 270. It is preferable that the all image video signal 270 also include indicia 185 that show the location of the region of interest image 180 relative to overall field of view. Video image 280 is beneficial because in most surgical situations it is useful for the surgeon to have the largest view of the entire field possible. However, as discussed below, very large fields of view can be subject to significant distortion and are not always optimal to use for surgical visualization. When a large field 270 is coupled with a local view 180 associated with a ROI, it becomes useful because it helps the surgeon see where the selected ROI 180 is located in the global surgical landscape. FIG. 4B shows an alternative display scheme using a large monitor 290 which displays a global 
Consider claim 20, Hale teaches the image acquisition and processing circuitry identifies a sub-array of pixels within the array of pixels that corresponds to a 70 degree angle of view (col. 7, line 47 – col. 8, line 30.  Specific regions of interest (ROis) at 0, 30, 45 and 70 degrees which can be selected by a user over a range…  The user input enables the user to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.  As shown in FIG. 2C, image sensor 175 produces output signals 212 that correspond to the endoscopic image field. Image forming circuitry 200 receives the output signals and converts the signals in to image signals 214. Image signals 214 can be received by image selecting circuitry 202, which utilizes this signal to produce a region of interest signal 216. As discussed above, image selecting circuitry 202 forms ROI signal 216 by selecting the portions of the image signal 214 that correspond to the pixels of sensor 170 that surround a particular viewing angle within a given area. FIG. 2C also shows that the endoscopic system also comprises a user input 206, from which a user can select a region of interest viewing angle. When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the ROI. The field control signal 220 is received by the image selecting circuitry 202, which generates a region of interest signal 216 in accordance with the field control signal 220.  col. 8, lines 4 – col. 9, line 17) and receives imaging data from the second sub-array of pixels corresponding to the 70 degree angle of view (The endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing circuitry 208 receives image signal 214, the processing circuitry generates an all image video signal. When the video processing circuitry 208 receives ROI signal 214, the processing circuitry generates a region of interest video signal.  col. 8, lines 4 – col. 9, line 17) and generates an image from the imaging data for display on a display device (The endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing circuitry 208 receives image signal 214, the processing circuitry generates an all image video signal. When the video processing circuitry 208 receives ROI signal 214, the processing circuitry generates a region of interest video signal.  FIG. 4A shows an embodiment of the image generated by video signal 222 on display 210. Display 210 provides a video image 280 that includes a first frame depicting the region of interest image 180 for a selected viewing angle, in this case 45 degrees, and a second frame that displays the all image video signal 270. It is preferable that the all image video signal 270 also include indicia 185 that show the location of the region of interest image 180 relative to overall field of view. Video image 280 is beneficial because in most surgical situations it is useful for the surgeon to have the largest view of the entire field possible. However, as discussed below, very large fields of view can be subject to significant distortion and are not always optimal to use for surgical visualization. When a large field 270 is coupled with a local view 180 associated with a ROI, it becomes useful because it helps the surgeon 
Consider claim 21, Hale teaches the image acquisition and processing circuitry detects rotation of the angle of view from a first position to a second position (input 206 enables a user to rotate an image formed within a ROI. In such an embodiment, input 206 can provide a selection 218 to image control circuitry 204 to generate a field control signal 220 that instructs image selecting circuitry 202 to rotate the image produced by the region of interest signal 216 about the viewing angle axis. This embodiment enables a user to electronically correct the orientation of an endoscopic image in order to overcome any problems associated with disorientation.  Col. 9, lines 1-10) and, in response, identifies a second sub-array of pixels in the array of pixels (col. 7, line 47 – col. 8, line 30.  Specific regions of interest (ROis) at 0, 30, 45 and 70 degrees which can be selected by a user over a range…  The user input enables the user to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.  As shown in FIG. 2C, image sensor 175 produces output signals 212 that correspond to the endoscopic image field. Image forming circuitry 200 receives the output signals and converts the signals in to image signals 214. Image signals 214 can be received by image selecting circuitry 202, which utilizes this signal to produce a region of interest signal 216. As discussed above, image selecting circuitry 202 forms ROI signal 216 by selecting the portions of the image signal 214 that correspond to the pixels of sensor 170 that surround a particular viewing and receives imaging data from the second sub-array of pixels corresponding to the 70 degree angle of view at the second position (The endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing circuitry 208 receives image signal 214, the processing circuitry generates an all image video signal. When the video processing circuitry 208 receives ROI signal 214, the processing circuitry generates a region of interest video signal.  col. 8, lines 4 – col. 9, line 17) and generates an image from the imaging data for display on a display device (The endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing circuitry 208 receives image signal 214, the processing circuitry generates an all image video signal. When the video processing circuitry 208 receives ROI signal 214, the processing circuitry generates a region of interest video signal.  FIG. 4A shows an embodiment of the image generated by video signal 222 on display 210. Display 210 provides a video image 280 
Consider claim 22, Hale teaches a method, comprising: providing a scope having a lens in a distal tip of the scope (col. 6, lines 43-52. FIG. 2A, depicts a distal tip 10 of an endoscope with a longitudinal axis 60, a viewing window 70, a wide-angle lens system 165 with optical center 160 and a transmission system 150. The distal tip 10 of the endoscope is flexible and has shape-changing advantages. The flexibility of distal tip 10 is shown in broken line form indicating that the distal tip is flexible. Moreover, solid state imager 155 is shown in FIG. 2A. Wide-angle lens system 165 is shown being located distally to the solid state imager 155 col. 11, lines 50-53.  Fig. 6.  Endoscope having a wide angle lens system that has an optical axis that is not angularly offset from a longitudinal axis of the endoscope.  col. 11, lines 50-53.  Fig. 6.  and having one or more interface elements (col. 8, line 4 – col. 9, line 9.  Image selecting circuitry 202 forms ROI signal 216 by selecting the portions of the image signal 214 that correspond to the pixels of sensor 170 that surround a particular viewing angle within a given area. FIG. 2C also shows that the endoscopic system also comprises a user input 206, from which a user can select a region of interest viewing angle. When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the ROI. The field control signal 220 is received by the image selecting circuitry 202, which generates a region of interest signal 216 in accordance with the field control signal.  Preferably input 206 enables a user to select preset standard endoscopic viewing angles and instructs the image control circuitry to generate a field control signal in accordance with that selection. It is preferable that the input 206 enables the user to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.); an image sensor (col. 4, line 20.  A solid state imager.  Col. 7, lines 20-22.  Image surface area is formed by a plurality of pixels); receiving an indication, by a processor and from one or more of the one or more interface elements, to change an angle of view provided to a display device (col. 8, line 4 – col. 9, line 9.  Image selecting circuitry 202 forms ROI signal 216 by selecting the portions of the image signal 214 that correspond to the pixels of sensor 170 that surround a particular viewing angle within a given area. FIG. 2C also shows that the endoscopic system also comprises a user input 206, from which  identifying, by a processor, a sub-array of pixels in the array of pixels that corresponds to the indicated angle of view (As shown in FIG. 2C, image sensor 175 produces output signals 212 that correspond to the endoscopic image field. Image forming circuitry 200 receives the output signals and converts the signals in to image signals 214. Image signals 214 can be received by image selecting circuitry 202, which utilizes this signal to produce a region of interest signal 216. As discussed above, image selecting circuitry 202 forms ROI signal 216 by selecting the portions of the image signal 214 that correspond to the pixels of sensor 170 that surround a particular viewing angle within a given area. FIG. 2C also shows that the endoscopic system also comprises a user input 206, from which a user can select a region of interest viewing angle. When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the ROI. The field control signal receiving, by the processor, imaging data from the sub-array of pixels corresponding to the indicated angle of view (The endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing circuitry 208 receives image signal 214, the processing circuitry generates an all image video signal. When the video processing circuitry 208 receives ROI signal 214, the processing circuitry generates a region of interest video signal.  col. 8, lines 4 – col. 9, line 17); and generating an image from the image data for display on the display device with the changed angle of view (col. 7, line 16-col. 8, line 3, col. 9, lines 10-37, Fig. 2B, and Fig. 4A.  FIG. 4A shows an embodiment of the image generated by video signal 222 on display 210. Display 210 provides a video image 280 that includes a first frame depicting the region of interest image 180 for a selected viewing angle, in this case 45 degrees, and a second frame that displays the all image video signal 270.).
	Consider claim 23, Hale teaches the method further comprising exposing the sub-array of pixels corresponding to the indicated angle of view (col. 7, line 47 – col. 8, line 50.  Hale further teaches the user is able to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.  When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the 
Consider claim 25, Hale teaches the angle of view is changed from 0 degree to 30 degree (col. 7, line 47 – col. 8, line 30.  Hale further teaches the user is able to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.  When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the ROI. The field control signal 220 is received by the image 
Consider claim 26, Hale teaches the angle of view is changed from 0 degree to 70 degree (col. 7, line 47 – col. 8, line 30.  Hale further teaches the user is able to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.  When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the ROI. The field control signal 220 is received by the image selecting circuitry 202, which generates a region of interest signal 216 in accordance 
Consider claim 27, Hale teaches the angle of view is changed from 30 degree to 70 degree (col. 7, line 47 – col. 8, line 30.  Hale further teaches the user is able to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.  When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the ROI. The field control signal 220 is received by the image selecting circuitry 202, which generates a region of interest signal 216 in accordance with the field control signal 220. Input 206 also provides a user with a nudge, or 
Consider claim 28, Hale teaches the angle of view is changed from 30 degree to 0 degree (col. 7, line 47 – col. 8, line 30.  Hale further teaches the user is able to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.  When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the ROI. The field control signal 220 is received by the image selecting circuitry 202, which generates a region of interest signal 216 in accordance with the field control signal 220. Input 206 also provides a user with a nudge, or progressive adjustment, capabilities. In such an embodiment, input 206 can provide a 
Consider claim 29, Hale teaches the angle of view is changed from 70 degree to 0 degree (col. 7, line 47 – col. 8, line 30.  Hale further teaches the user is able to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.  When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the ROI. The field control signal 220 is received by the image selecting circuitry 202, which generates a region of interest signal 216 in accordance with the field control signal 220. Input 206 also provides a user with a nudge, or progressive adjustment, capabilities. In such an embodiment, input 206 can provide a selection 218 that incrementally alters the ROI such that the user can see a portion of a 
Consider claim 30, Hale teaches the angle of view is changed from 70 degree to 30 degree (col. 7, line 47 – col. 8, line 30.  Hale further teaches the user is able to select viewing angles corresponding to 0, 30, 45, and 70 degrees relative to the longitudinal axis of the endoscope.  When a user selects a region of interest viewing angle, input 206 transmits a region of interest field selection 218 that is received by image control circuitry 204. Image control circuitry 204 in turn produces a field control signal 220 identifying the ROI. The field control signal 220 is received by the image selecting circuitry 202, which generates a region of interest signal 216 in accordance with the field control signal 220. Input 206 also provides a user with a nudge, or progressive adjustment, capabilities. In such an embodiment, input 206 can provide a selection 218 that incrementally alters the ROI such that the user can see a portion of a cavity just outside the field of view for the viewing angle. In one aspect, the input can 
Consider claim 31, Hale teaches receiving, by a processor and from one or more of the one or more interface elements, an indication of a degree of rotation of the angle of view from a first position to a second position (input 206 enables a user to rotate an image formed within a ROI. In such an embodiment, input 206 can provide a selection 218 to image control circuitry 204 to generate a field control signal 220 that instructs image selecting circuitry 202 to rotate the image produced by the region of interest signal 216 about the viewing angle axis. This embodiment enables a user to electronically correct the orientation of an endoscopic image in order to overcome any problems associated with disorientation.  Col. 9, lines 1-10) and, in response, identifying, by a processor, a second sub-array of pixels in the array of pixels corresponding to the indicated angle of view at the second position (As shown in FIG. 2C, image sensor 175 produces output signals 212 that correspond to the endoscopic image field. Image forming circuitry 200 receives the output signals and receiving imaging data from the second sub-array of pixels corresponding to the indicated angle of view at the second position (The endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing circuitry 208 receives image signal 214, the processing circuitry generates an all image video signal. When the video processing circuitry 208 receives ROI signal 214, the processing circuitry generates a region of interest video signal.  col. 8, lines 4 – col. 9, line 17) and generating an image from the imaging data for display on a display device (The endoscopic system further includes video processing circuitry 208 that converts the region of interest signal 216 and/or image signal 214 into a video signal 222, which is received by a standard display 210. When the video processing .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hale et al. (US 8,771,177 B2) in view of Duckett, III (US 2018/0196251 A1).
Consider claim 24, Hale teaches all the limitations in claim 22 but does not explicitly teach the array of pixels provide a 4K imaging sensor.
Duckett teaches the array of pixels provide a 4K imaging sensor ([0070], [0072] – [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of imaging sensor including a two thousand pixel by two thousand pixel array of pixels because such modification would increase the image resolution.  [0070] and [0072].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TAT C CHIO/Primary Examiner, Art Unit 2486